Citation Nr: 0609257	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  02-17 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for arthritis, to 
include as secondary to a service-connected disability.  

2.  Entitlement to a disability rating in excess of 30 
percent for psoriasis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1961 to 
September 1964.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2000 rating decision, which was 
issued to the veteran in August 2000 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  That decision, in pertinent part, denied the veteran's 
claims of entitlement to increased disability rating for 
psoriasis and denied the veteran's claim of entitlement to 
service connection for arthritis, including as secondary to 
service-connected skin condition.  The veteran perfected an 
appeal of these issues.

The veteran's appeal was previously before the Board in 
September 2004.  At that time the Board remanded the above 
issues for additional development.  The additional 
development has been completed, and the case is once more 
before the Board.


FINDINGS OF FACT

1.  The veteran's arthritis was not incurred in or aggravated 
by service, was not caused or aggravated by a service-
connected disability, nor was arthritis shown within one year 
following discharge from service.  

2.   The veteran's service-connected psoriasis is productive 
of symptoms which include patches and erythematous areas 
manifested in various combinations in areas that include his 
hands, elbows, groin and buttocks; his psoriasis does not 
cover 40 percent of his body and is not productive of 
ulceration or extensive exfoliation or crusting, or systemic 
or nervous manifestations, nor is it exceptionally repugnant.





CONCLUSIONS OF LAW

1.  Arthritis was not incurred in or aggravated by service or 
caused or aggravated by a service-connected disability, nor 
may service incurrence or aggravation be presumed.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005). 

2.  The criteria for a rating in excess of 30 percent for 
psoriasis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic 
Codes 7816 (as in effect prior to and from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.

In this case, in a May 2002 and October 2004 letters, after 
the initial adjudication, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim for an increased rating, and service 
connection on direct and secondary bases, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as an August 2002 Statement of the 
Case (SOC), and September 2005 Supplemental Statement of the 
Case (SSOC).  These documents provided them with notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and VA treatment records 
and examination reports.  In July 2002, the veteran indicated 
that he had no medical evidence from any private physicians 
to obtain.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claims for service connection and 
increased rating, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; Mayfield, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims). 


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions; 
service medical records; VA medical records; and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Service Connection for Arthritis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§  
3.307, 3.309 (2005).  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury, or is aggravated by a service-connected 
condition.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to establish service connection for the claimed 
disorder based on secondary service connection, there must be 
(1) medical evidence of a current diagnosis of the claimed 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the claimed disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.

The veteran contends that his arthritis is secondary to his 
service-connected psoriasis condition.  

The veteran's service medical records fail to reveal any 
chronic musculoskeletal complaints or findings.  A VA general 
medical VA examination in April 1965 was negative for any 
musculoskeletal condition.

The first mention of psoriatic arthritis was in a January 
2000 VA treatment report, when the veteran reported a history 
of psoriatic arthritis for approximately seven years.  This 
report indicated that the veteran had a "psoriatic arthritis 
patch" over his left elbow and groin.  

During a June 2002 VA joints examination, the veteran 
reported a 13 year history of psoriasis.  He presented with 
complaints of pain in his shoulders, neck, low back, knees, 
toes, hands and feet.  The examiner noted that an April 2002 
computerized tomography of the cervical spine revealed 
multilevel degenerative disc disease with foraminal narrowing 
and essential herniated disc at C2-3.  The examiner indicated 
that the report did not mention any changes that would be 
consistent with an inflammatory disease.  He indicated that a 
January 2001 X-ray of the veteran's hand revealed no evidence 
of inflammatory arthritis.  The examiner diagnosed the 
veteran's symptoms as degenerative disc disease of the 
cervical spine.  He found that there was no evidence of 
arthritis in the veteran's shoulders, hands, feet or ankles.  
The examiner also noted that the veteran's degenerative disc 
disease was not related to psoriasis, either by cause or 
effect of one of the other.  

In October 2004 the veteran presented for another VA joints 
examination.  The veteran presented with complaints of severe 
pain in his neck and shoulder region which started 
approximately ten years prior.  He indicated that he also 
experienced pain in his shoulders, elbows, hands, back and 
knees.  The examiner reviewed the veteran's claims file and 
performed a physical examination which included a review of 
previous X-ray studies.  The examiner diagnosed the veteran's 
symptoms as cervical spine degenerative disc disease with 
spinal stenosis, bilateral shoulder osteroarthritis, mild 
degenerative changes of the left acromioclavicular joint, 
minimal degenerative changes of the lumbar spine, and 
fracture of the fifth metacarpal.  The examiner noted that it 
was his opinion that there was no evidence of psoriatic 
arthritis in any of the joints.  He stated that there was no 
evidence of inflammatory arthritis on any of the radiographic 
studies done in the past.  He further noted that the 
veteran's joint pains were more severe where there was no 
evidence of psoriasis and where there was evidence of 
psoriasis, the joint involvement was very minor.  As this 
opinion was based upon examination of the veteran, including 
objective tests, as well as review of the claims file, the 
Board finds this examination to be entitled to the greatest 
probative weight.

The Board notes that in support of his claim, the veteran 
submitted an article downloaded from the Internet which 
discusses the medical connection between psoriasis and 
psoriatic arthritis.  The Internet articles does not refer 
specifically to the veteran, his symptoms, or relevant 
diagnosis.  Thus, this evidence is accorded little probative 
weight.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 
1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).

Further, while a diagnosis of psoriatic arthritis was noted 
in VA treatment reports, that diagnosis was not supported by 
any objective finding on X-rays, review of the claims file, 
or extensive examination.  For this reason, the Board finds 
these reports to be of little probative value.  

In summary, the preponderance of the evidence is against a 
finding that the veteran's current arthritis is related to 
his service-connected psoriasis.  In addition, n there is no 
evidence of arthritis in service, or within one year 
following discharge from service, nor is there any competent 
medical opinion linking his arthritis with service.  Thus, 
the preponderance of the evidence is against the veteran's 
claim for entitlement to service connection for arthritis on 
a direct, presumptive, and secondary basis.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

Increased Rating for Psoriasis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

While the Board will consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including § 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the regulations do not give past medical reports 
precedence over current findings.  Where entitlement to 
compensation has already been established, and increase in 
disability rating is the issue, the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

While this appeal was pending, the applicable rating criteria 
for the skin were amended effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002).  The September 2005 
SSOC reflects that the RO has evaluated the veteran's 
psoriasis under the revised criteria.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
determine which version of the law or regulation is more 
favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be 
no earlier than the effective date of the change in the 
regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation.  
VAOPGCPREC 
3-00.

Psoriasis is listed under Diagnostic Code 7816.  Prior to 
August 30, 2002, unless otherwise provided, skin disorders 
rated under codes 7807 through 7819 were rated as for eczema, 
dependent upon location, extent, and repugnant or otherwise 
disabling character of manifestations.  Under Diagnostic Code 
7806, a 30 percent rating was warranted for eczema with 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating required ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. § 
4.118, Diagnostic Code 7806, 7816 (2001).

Effective August 30, 2002, the criteria under Diagnostic Code 
7816 warrants a 30 percent evaluation when 20 to 40 percent 
of the entire body is affected; or 20 to 40 percent of 
exposed areas are affected; or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  In order to 
warrant the next higher rating of 60 percent, there must be 
more than 40 percent of the entire body affected or more than 
40 percent of exposed areas affected; or there must be 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12 month period.  38 C.F.R. 
§ 4.118, Diagnostic Code 7816 (2005).

By way of history the Board notes that the veteran's was 
originally granted service connection for psoriasis by an 
October 1996 rating decision, with a 10 percent disability 
rating assigned.  While the case was on appeal, the RO 
awarded an increased rating of 30 percent, effective November 
1999, the date of claim.

After reviewing the evidence, and for reasons expressed in 
greater detail immediately below, the Board believes that the 
current disability picture resulting from the veteran's 
psoriasis does not meet or more nearly approximate the 
requirements for a higher rating under either the old or 
revised rating criteria.  38 C.F.R. § 4.7 (2005).  

A December 1999 VA examination showed well demarcated 
erythematous patches with scaling of the left elbow, left 
knee, scrotum and intergluteal fold.  The examination also 
revealed scattered eczematous patches of the lower legs and 
left cheek with superficial excoriations.  Diagnoses were 
chronic psoriasis, and chronic dermatitis.  

A July 2001 VA examination showed erythematous plaques with 
scales on his elbows, knees, buttocks.  The examination also 
revealed lichenification and erythema on the veteran's 
scrotum.  It was noted the veteran received topical treatment 
only and Hydroxyzine.

A June 2002 VA examination showed well circumcised 
erythematous patches of the elbows, knees, sacrum and upper 
gluteal fold with lichenification.  The examiner noted that 
there was diffuse erythema and lichenification of the 
scrotum.  It was also noted that there was positive nail 
pitting and onycholysis of the big right toenail.  No other 
active lesions were noted at that time.  The examiner 
commented that the condition was very pruritic.

During an October 2004 VA examination, the veteran reported 
that he used three different kinds of topical creams.  The 
examiner, who reviewed the claims file, noted that Valisone 
ointment, used twice a day, was a steroid ointment.  Physical 
examination revealed psoriatic rash on both elbows between 
two to three inches in length and one inch in length.  The 
veteran's whole scrotum was erythematous, scaly and had a 
rash.  The examiner noted that it affected about two percent 
of the groin, perineum and scrotal area.  The examiner also 
noted that the veteran had a rash in the coccyx area, about 
one inch in length and two inches in width. The October 2004 
VA examiner noted that the veteran's symptoms of psoriasis 
affected about five percent of his total body area and he did 
not suffer from any functional impairments from psoriasis.  

The veteran's VA outpatient treatment records from September 
2000 to June 2002 reveal consistent complaints regarding 
symptoms of psoriasis.  The VA clinicians noted that the 
veteran was using cream to control his psoriasis.  In January 
2002 a physician noted that there were no symptoms of 
crusting, erosion, or bleeding.  In March 2002 and June 2002 
an examiner noted that veteran's psoriasis was controlled.  
The June 2002 report noted thick scaly plaques on both 
elbows, the left knee, intergluteal crease at the sacrum, and 
erythema and scaling on the scrotum.  

Upon review of the evidence, there can be no doubt that there 
is active psoriasis on various parts of the veteran's body.  
However, such symptoms are clearly and specifically 
contemplated in the current 30 percent rating.  Neither the 
veteran's VA outpatient treatment records or various VA 
examinations revealed ulceration, extensive exfoliation, 
crusting, and systemic or nervous manifestations, or an 
exceptionally repugnant condition.  

As for the possibility of a higher rating under the new 
criteria, the veteran has not been prescribed systemic 
therapy such as steroids or immunosupressive drugs.  A 
topical steroid is not systemic therapy.  Moreover, when one 
looks to the areas of the body involved, it is clear that 
more than 40 percent of the entire body is not affected.  The 
October 2004 VA examiner specifically noted that about five 
percent of the veteran's total body area is affected by 
psoriasis.  The evidence shows isolated patches on various 
parts of the veteran's body.  These were described in great 
detail in connection with the VA examination in 2004, the 
results of which have been reported by the Board above.  
There is no evidence that large portions of his body are 
affected.  Nor is there any involvement of exposed areas to 
the extent of more than 40 percent.  Physical examinations 
have shown that the only exposed areas involved are the 
elbows and knees (assuming that knees are "exposed" areas), 
and these generally involve relatively small patches.  The 
face, neck and most of the upper extremities are not 
involved.  

In the absence of evidence showing that his psoriasis 
symptoms more nearly approximate the criteria for a higher 
rating, a rating in excess of 30 percent for the veteran's 
psoriasis is not warranted.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected psoriasis 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the evidence does not show that the veteran's service-
connected psoriasis interferes markedly with employment 
(i.e., beyond that contemplated in the assigned rating), 
warrants frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular schedular 
standards.  The Board specifically notes that the October 
2004 VA examiner noted that the veteran did not experience 
any functional impairment due to psoriasis, and he is not 
currently working due to other disabilities.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for arthritis, to include 
as secondary to a service-connected disability is denied.  

Entitlement to a disability rating in excess of 30 percent 
for psoriasis is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


